Item 77C Matters submitted to a vote of security holders A special meeting of shareholders (the "Meeting") of The Dreyfus Third Century Fund, Inc. (the "Fund"), now known as The Dreyfus Sustainable U.S. Equity Fund, Inc., was held on March 9, 2017. Out of a total of 24,293,879 Fund shares ("Shares") entitled to vote at the Meeting, 15,229,889 were represented at the Meeting, in person or by proxy. The proposals considered at the meeting and the results were as follows: Shares For Against Abstain 1A To approve removing the fund's current fundamental social investment policy and related fundamental social considerations regarding its investment strategy. 11,096,634 3,431,199 702,057 1B To approve a sub-investment advisory agreement between Dreyfus and Newton Investment Management (North America) Limited with respect to the fund. 11,343,073 2,656,314 1,230,503 2A To approve changing the fund's investment objective. 11,165,607 3,312,619 751,664 3A To approve the implementation of a "manager of managers" arrangement whereby Dreyfus, under certain circumstances, would be able to hire and replace fund sub-advisers that are either unaffiliated with Dreyfus or are wholly-owned subsidiaries of Dreyfus' ultimate parent company, the Bank of New York Mellon Corporation ("BNY Mellon"), without obtaining shareholder approval. 10,480,438 3,563,313 1,186,138 3B To approve the implementation of a "manager of managers" arrangement whereby Dreyfus, under certain circumstances, and subject to the Securities and Exchange Commission's issuance of an exemptive order to the fund and Dreyfus, would be able to hire and replace fund sub-advisers that are either unaffiliated or affiliated with Dreyfus (whether or not wholly-owned subsidiaries of BNY Mellon) without obtaining shareholder approval. 10,577,918 3,436,097 1,215,874 4A To approve changing a fundamental investment restriction regarding investing in commodities, real estate, oil and gas, including adopting a separate fundamental investment restriction regarding investing in physical commodities and certain derivative instruments. 10,837,370 3,546,415 846,105 4B To approve changing fundamental investment restrictions regarding issuer diversification. 11,100,691 3,060,293 1,068,905 4C To approve changing a fundamental investment restriction regarding industry concentration. 11,125,922 3,190,590 913,377 4D To approve changing a fundamental investment restriction on margin, including changing it to a non-fundamental policy. 10,788,198 3,361,425 1,080,266 4E To approve removing a fundamental investment restriction regarding short sales and certain derivative transactions. 10,576,957 3,636,798 1,016,134 4F To approve changing a fundamental investment restriction regarding underwriting the securities of other issuers. 10,693,247 3,451,162 1,085,480 4G To approve changing a fundamental investment restriction regarding investing in companies for the purpose of exercising control to a non-fundamental policy. 10,906,186 3,195,061 1,128,642 4H To approve removing a fundamental investment restriction regarding companies with limited operations. 10,916,430 3,151,399 1,162,061 4I To approve removing fundamental investment restrictions regarding investments in securities where affiliated persons are involved. 10,465,875 3,698,561 1,065,454 4J To approve removing a fundamental investment restriction regarding warrants. 10,607,148 3,394,068 1,228,673 The Meeting was adjourned with respect to consideration of the below proposal until March 16, 2017, on which date a special meeting of shareholders of the Fund was held (the "March 16 th Meeting"). Out of a total of 24,293,879 Shares entitled to vote at the March 16 th Meeting, 15,509,163 were represented at the March 16 th Meeting, in person or by proxy. The proposal considered at the meeting and the result were as follows: Shares For Against Abstain 2B To approve changing the fund's investment objective from a fundamental policy to a non-fundamental policy. 10,426,486 4,133,203 949,473
